                       UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


DANA D. JACKSON,
                                                Civil No. 19-2332 (JRT/KMM)
                    Plaintiff,

v.
                                                  ORDER ON REPORT
JUDGE MAXINE WHITE, et al,                      AND RECOMMENDATION

                    Defendants.


      Dana D Jackson, General Delivery, Minneapolis, MN 55440, pro se
      plaintiff.

      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Katherine Menendez dated December 16, 2019. No

objections have been filed to that Report and Recommendation in the time period

permitted.

      Based on the Report and Recommendation of the Magistrate Judge, on all of the

files, records, and proceedings herein, IT IS HEREBY ORDERED that:

      1. The Complaint is DISMISSED without prejudice for lack of personal
         jurisdiction over Defendants.

      2. The Complaint not be transferred to another District pursuant to 28 U.S.C.
         § 1631.

      3. Ms. Jackson’s Motion to Request Service on All Defendants, ECF No. 5, and
         Motion to Request Service on All Defendants, ECF No. 6, are DENIED as
         moot.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
Dated: January 31, 2020     s/John R. Tunheim
at Minneapolis, Minnesota   JOHN R. TUNHEIM
                            Chief Judge
                            United States District Court




                              2
